


EXHIBIT 10.41
 


 


 


 


 


 


 


 


 
SANMINA-SCI CORPORATION
 
DEFERRED COMPENSATION PLAN
 
Effective January 1, 2009
 


 


 


 


 


 


 


 


 


 


 


 


 

 
 

--------------------------------------------------------------------------------

 



 

 
TABLE OF CONTENTS
     
Page
ARTICLE I
PURPOSE
4
ARTICLE II
DEFINITIONS
4
2.1
Account
4
2.2
Beneficiary
5
2.3
Board
5
2.4
Bonus
5
2.5
Change of Control
5
2.6
Code
5
2.7
Code section 409A
5
2.8
Committee
5
2.9
Committee Charter
5
2.10
Company
5
2.11
Compensation Committee
5
2.12
Deferral Commitment
5
2.13
Deferral Period
5
2.14
Disability
6
2.15
Elective Deferred Compensation
6
2.16
Eligible Employee
6
2.17
Employer
6
2.18
Initial Election Period
6
2.19
In-Service Distribution Schedule
6
2.20
Investment Funds
6
2.21
Participant
7
2.22
Payment Date
7
2.23
Plan
7
2.24
Retirement
7
2.25
Salary
7
2.26
Specified Employee
8
2.27
Termination Distribution Schedule
8
2.28
Termination of Employment
8
2.29
Unforeseeable Emergency
8
ARTICLE III
PARTICIPATION AND DEFERRAL COMMITMENTS
8
3.1
Eligibility
8
3.2
Deferral Commitments
8
3.3
Revocation of Deferral Commitment upon Unforeseeable Emergency
9
ARTICLE IV
DEFERRED COMPENSATION ACCOUNTS
10
4.1
Accounts
10
4.2
Investment of Accounts
10
4.3
Vesting
10
ARTICLE V
PLAN BENEFITS
10
5.1
Distribution pursuant to Termination Distribution Schedule
10
5.2
Distribution Pursuant to In-Service Distribution Schedule
11
5.3
Special Payment Elections
11
5.4
Distributions upon Change of Control.
11
5.5
Distributions upon Disability or death
11
5.6
Distributions Upon an Unforeseeable Emergency
12
5.7
Inability to Locate Participant
12
5.8
Tax Withholding
12
5.9
Valuation and Settlement
12
5.10
Payment to Guardian
12
ARTICLE VI
BENEFICIARY DESIGNATION
13
6.1
Beneficiary Designation
13
6.2
Changing Beneficiary
13
6.3
Community Property
13
6.4
No Beneficiary Designation
13
ARTICLE VII
ADMINISTRATION
14
7.1
Committee
14
7.2
Agents and Delegation
14
7.3
Binding Effect of Decisions
14
7.4
Indemnification of Committee
14
ARTICLE VIII
CLAIMS PROCEDURE
14
8.1
Claim
14
8.2
Review of Claim
15
8.3
Notice of Denial of Claim
15
8.4
Reconsideration of Denied Claim
15
8.5
Employer to Supply Information
16
ARTICLE IX
AMENDMENT AND TERMINATION OF PLAN
16
9.1
Amendment
16
9.2
Right to Terminate Plan
16
ARTICLE X
MISCELLANEOUS
17
10.1
Unfunded Plan
17
10.2
Unsecured General Creditor
17
10.3
Trust Fund
17
10.4
Nonalienability
17
10.5
Not a Contract of Employment
17
10.6
Protective Provisions
18
10.7
Governing Law
18
10.8
Validity
18
10.9
Notice
18
10.10
Successors
18



 

 
 

--------------------------------------------------------------------------------

 

SANMINA-SCI CORPORATION
 
DEFERRED COMPENSATION PLAN
 
 
ARTICLE I
 
PURPOSE
 
Effective January 1, 2003 Sanmina-SCI Corporation (the “Company”) approved the
establishment of the Sanmina-SCI Corporation Deferred Compensation Plan (the
“Plan”). The purpose of this Plan is to provide current tax planning
opportunities as well as supplemental funds for the retirement or death of
certain select employees of the Company.  It is intended that the Plan will aid
the Company in retaining and attracting employees of exceptional ability.
 
The provisions of the Plan as amended and restated herein shall be effective as
of January 1, 2009 and will apply to benefits accrued on and after January 1,
2005. The Plan shall also govern those benefits accrued under the Deferred
Compensation Plan of the SCI Systems, Inc. Employee Financial Security Program
that were transferred to this Plan effective as of March 1, 2008.  During the
2005 - 2008 period, the Plan was administered in accordance with IRS guidance
under section 409A of the Internal Revenue Code (the “Code”).  The Plan as
amended and restated is intended to reflect the requirements of Code section
409A and the regulations thereunder, and, in all respects, shall be administered
and construed in accordance with such requirements.
 
The provisions of the Plan as of October 3, 2004 (the “2003 Plan Document”) will
continue to apply to benefits accrued prior to 2005.  Set forth in Appendix A
for reference only is a copy of the 2003 Plan Document.  No provision of the
Plan as amended and restated, nor any future amendment to the Plan, shall amend
any provision of the 2003 Plan Document in Appendix A unless otherwise
indicated.
 
 
ARTICLE II
 
DEFINITIONS
 
For purposes of this Plan, the following terms shall have the meanings
indicated, unless the context clearly indicates otherwise:
 
2.1 Account.  “Account” means the Account maintained by the Company in
accordance with Article IV with respect to any deferrals, any amounts
transferred to this Plan, and any applicable earnings.  A Participant’s Account
shall be utilized solely as a device for the determination and measurement of
the amounts to be paid to the Participant pursuant to this Plan and shall not
constitute or be treated as a trust fund of any kind.
 

 
 

--------------------------------------------------------------------------------

 
 
2.2 Beneficiary.  “Beneficiary” means the person, persons or entity entitled
under Article VI to receive any Plan benefits payable after a Participant’s
death.
 
2.3 Board.  “Board” means the Board of Directors of Sanmina-SCI.
 
2.4 Bonus.  “Bonus” means any compensation that would qualify as
“performance-based compensation” within the meaning of Code section 409A.  A
Participant’s Bonus for purposes of the Plan shall be determined without regard
to any reductions (1) for any deferral contributions to a plan qualified under
Section 125 or Section 401(k) of the Code or (2) pursuant to any Deferral
Commitment.
 
2.5 Change of Control.  “Change of Control” means:
 
(a) A change in the effective control of the Company as defined under Treasury
Regulations section 1.409A-3(i)(5)(vi)(A)(1); or,
 
(b) A change in the ownership of the Company as defined under Code section 409A;
or,
 
(c) A change in the ownership of a substantial portion of the Company’s assets
as defined under Code section 409A.
 
2.6 Code.  “Code” means the Internal Revenue Code, as amended from time to time.
 
2.7 Code section 409A.  Code section 409A shall refer to, collectively, section
409A of the Code and the regulations and IRS guidance issued thereunder.
 
2.8 Committee.  “Committee” means Deferred Compensation Plans Committee
established pursuant to the Committee Charter.
 
2.9 Committee Charter. “Committee Charter” means the Sanmina-SCI Corporation
Deferred Compensation Plans Committee Charter.
 
2.10 Company.  “Company” means Sanmina-SCI Corporation or any successor thereto.
 
2.11 Compensation Committee.  “Compensation Committee” means the Compensation
Committee of the Board.
 
2.12 Deferral Commitment.  “Deferral Commitment” means an election to defer
Salary and/or Bonus pursuant to Article III.
 
2.13 Deferral Period.  “Deferral Period” means the period over which a
Participant has elected to defer a portion of his Salary and/or Bonus.  Each
calendar year shall be a separate Deferral Period.  However, for the initial
Deferral Period under the Plan or for a newly eligible employee, the Deferral
Period shall be the portion of the calendar year described in Section 3.2.
 

 
 

--------------------------------------------------------------------------------

 
 
2.14 Disability.  “Disability” means a mental or physical condition that
satisfies the definition of disability contained in the Company’s long-term
disability plan and would make the individual eligible for benefits under that
plan; provided that such condition would also qualify as a “disability” as
defined under Code section 409A.  However, for purposes of Section 3.3 only,
“Disability” means any medically determinable physical or mental impairment
resulting in the Participant’s inability to perform the duties of his or her
position or any substantially similar position, where such impairment can be
expected to result in death or can be expected to last for a continuous period
of not less than six months, or any successor standard as may be set forth in
Treasury Regulations section 1.409A-3(j)(4)(xii).
 
2.15 Elective Deferred Compensation.  “Elective Deferred Compensation” means the
amount of Salary and/or Bonus that a Participant elects to defer pursuant to a
Deferral Commitment.
 
2.16 Eligible Employee.  “Eligible Employee” means a management or highly
compensated employee who is named by the Company’s Chief Executive Officer or
his or her designee or the Committee as eligible to participate in this
Plan.  To be considered for eligibility in a year, the employee must have a
projected base salary equal to at least the compensation amount described under
Code section 414(q).
 
2.17 Employer.  “Employer” means the Company and each related company or
business which is part of the same controlled group under Code sections 414(b)
or 414(c); provided that in applying Code section 1563(a)(1) – (a)(3) for
purposes of determining a controlled group of corporations under Code section
414(b) and in applying Treasury Regulations section 1.414(c)-2 for purposes of
determining whether trades or businesses are under common control under Code
section 414(c), the phrase “at least 50 percent” is used instead of “at least 80
percent.”
 
2.18 Initial Election Period.  “Initial Election Period” for an Eligible
Employee shall mean the period ending thirty (30) days after the date the
employee becomes initially eligible under Section 3.1.
 
2.19 In-Service Distribution Schedule.  “In-Service Distribution Schedule” means
the distribution schedule elected by the Participant as part of the Deferral
Commitment, in accordance with the procedures established by the Committee,
which shall govern any in-service distributions in accordance with Section 5.2.
 
2.20 Investment Funds.  “Investment Funds” means the portfolios or funds
selected by the Committee to be used in calculating the hypothetical earnings
and loses credited to an Account.
 
2.21 Participant.  “Participant” means any individual who is participating in
this Plan as provided in Article III and any individual who has an Account under
this Plan.
 

 
 

--------------------------------------------------------------------------------

 
 
2.22 Payment Date.  “Payment Date” shall mean:
 
(a) with respect to distributions pursuant to an In-Service Distribution
Schedule for a Deferral Period, the last regularly scheduled pay day in the
January of the calendar year elected by the Participant.
 
(b) with respect to distributions to a Participant other than a Specified
Employee pursuant to a Termination Distribution Schedule, the last regularly
scheduled pay day during the first January or July commencing after the
Participant’s Termination of Employment.
 
(c) with respect to distributions to a Specified Employee pursuant to a
Termination Distribution Schedule, the last regularly scheduled pay day during
the first January or July commencing after the end of the six (6) month period
following the Participant’s Termination of Employment.  In no event shall the
Payment Date pursuant to a Termination Distribution Schedule for any Participant
who is a Specified Employee occur before the end of the six (6) month period
following the Participant’s Termination of Employment.
 
(d)           with respect to distributions to a Participant on account of a
death or Disability pursuant to Section 5.5, the last regularly scheduled pay
day during the first January or July commencing after the death or Disability.
 
2.23 Plan.  “Plan” means the Sanmina-SCI Corporation Deferred Compensation Plan.
 
2.24 Retirement.  “Retirement” means Termination of Employment after the
attainment of:
 
(a) Age sixty (60), or
 
(b) Age fifty-five (55) with seven (7) years of service with the Employer. A
Participant shall be credited with a year of service for each full year in which
the Participant remains employed by the Employer, beginning on the Participant’s
initial hire date and ending on the date of the Participant’s Termination of
Employment.
 
2.25 Salary.  “Salary” means the Participant’s base salary and quarterly bonus,
but excluding any annual bonus, commissions, or other benefits payable to a
Participant during the Deferral Period. A Participant’s Salary shall be
determined without regard to any reductions (1) for any deferral contributions
to a plan qualified under Section 125 or Section 401(k) of the Code or (2)
pursuant to any Deferral Commitment.
 
2.26 Specified Employee.  “Specified Employee” means any Participant who
qualifies as a “specified employee” as defined under Code section 409A.
 

 
 

--------------------------------------------------------------------------------

 
 
2.27 Termination Distribution Schedule.  “Termination Distribution Schedule”
means the distribution schedule elected by the Participant as part of the
Deferral Commitment, in accordance with the procedure established by the
Committee, which shall govern distributions upon Termination of Employment in
accordance with Section 5.1.
 
2.28 Termination of Employment.  “Termination of Employment” means the
Participant’s “separation from service” as defined under Code section 409A.
 
2.29  Unforeseeable Emergency.  “Unforeseeable Emergency” means a severe
financial hardship to the Participant resulting from an unexpected illness or
accident of the Participant or his or her dependent (as defined in Code section
152(a) (without regard to section 152(b)(1), (b)(2), and (d)(1)(B)), loss of the
Participant’s property due to casualty, or some other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant.  An Unforeseeable Emergency will not be deemed to exist if such
emergency may be relieved through reimbursement or compensation from insurance
or otherwise, by liquidation of the service providers assets (to the extent such
liquidation of the such assets would not cause severe financial hardship) or by
cessation of deferrals under this Plan.
 
 
ARTICLE III
 
PARTICIPATION AND DEFERRAL COMMITMENTS
 
3.1 Eligibility.  An employee shall be eligible to participate in the Plan as of
the later of:  (a) the date on which the employee becomes an Eligible Employee,
or (b) the date the employee is notified of his or her eligibility to
participate by the Committee and the material terms of such participation.
 
3.2 Deferral Commitments.  An Eligible Employee may elect to defer receipt of
his or her Salary and/or Bonus by filing a Deferral Commitment in accordance
with this Section 3.2.  The total amount deferred by a Participant shall be
limited in any calendar year, if necessary, to satisfy the applicable employment
tax, income tax and employee benefit plan withholding requirements.  The minimum
aggregate amount that may be deferred by a Participant during a Deferral Period
is $2,000.
 
(a) Salary Deferral Commitments.
 
(1) Except as otherwise provided in (2) below, a Participant may elect to defer
any portion of the Participant’s Salary by submitting a Deferral Commitment
prior to the commencement of the Deferral Period for which the election is to
apply, provided that the Committee may require a Participant to submit a
Deferral Commitment at an earlier date. Any election to defer Salary shall be
irrevocable and shall apply only to the Salary payable with respect to services
performed during the Deferral Period for which the election is made.
 

 
 

--------------------------------------------------------------------------------

 
 
(2) Notwithstanding the foregoing, during the Participant’s initial year of
eligibility, a Participant may elect to defer any portion of the Participant’s
Salary by submitting a Deferral Commitment during the Participant’s Initial
Election Period, provided that such Deferral Commitment shall be irrevocable and
shall apply only to the Salary payable with respect to services performed after
the Deferral Commitment is submitted.
 
(b) Bonus Deferral Commitments.
 
(1) Except as otherwise provided in (2) below, a Participant may elect to defer
any portion of the Participant’s Bonus by submitting a Deferral Commitment no
later than six (6) months preceding the end of the performance period to which
the Bonus relates; provided that the Committee may require a Participant to
submit a Deferral Commitment at an earlier date.  Any election to defer the
Participant’s Bonus shall be irrevocable and shall apply only to the Bonus
payable with respect to services performed during the Deferral Period for which
the election is made.
 
(2) Notwithstanding the foregoing, during the Participant’s initial year of
eligibility, a Participant may elect to defer any portion of the Participant’s
Bonus by submitting a Deferral Commitment during the Participant’s Initial
Election Period, provided that the portion of any Bonus deferred shall be
prorated in accordance with Code section 409A.
 
(c) Distribution Election.  A Participant’s Deferral Commitment shall set forth
a Termination Distribution Schedule or an In-Service Distribution Schedule with
respect to the amounts deferred pursuant to such Deferral Commitment, and any
earnings thereon, subject to the limitations described in Section 5.  The
Committee may limit a Participant to a maximum number of In-Service and
Termination Distribution Schedules.
 
3.3 Revocation of Deferral Commitment upon Unforeseeable Emergency.  In the
event the Committee determines that a Participant has suffered an Unforeseeable
Emergency or a Disability, or in the event the Participant will receive a
hardship distribution (as defined in Treasury Regulations section
1.401(k)-1(d)(3)) under the Company’s 401(k) plan, such Participant’s Deferral
Commitment with respect to the Deferral Period during which such Unforeseeable
Emergency, Disability or hardship distribution occurs shall be cancelled in
accordance with Code section 409A.  The Participant may submit a new Deferral
Commitment with respect to future Deferral Periods to the extent permitted under
Section 3.2.
 

 
 

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
DEFERRED COMPENSATION ACCOUNTS
 
4.1 Accounts.  For record keeping purposes only, a separate Account shall be
maintained for each Participant. Separate sub-accounts shall be maintained to
the extent necessary to properly reflect the Participant’s election of
Investment Funds under Section 4.2.  A Participant’s Account shall be credited
from time to time to reflect a Participant’s Elective Deferred Compensation, any
earnings or losses credited to the Account, and any distributions. The specific
method of valuing the Accounts shall be in the sole discretion of the Committee.
 
4.2 Investment of Accounts.  A Participant shall designate the Investment Funds
in which the Participant’s Account shall be hypothetically invested for purposes
of determining the earnings and losses to be credited to that Account.  The
Committee shall select the Investment Funds made available to Participants in
its sole and absolute discretion, and the Committee may change the Investment
Funds at any time. In the absence of a hypothetical investment election, the
Participant’s Account shall be initially hypothetically invested in the Fixed
Rate Fund.  Changes to existing hypothetical investment elections shall be
effective in accordance with the procedures established by the Committee.
 
4.3 Vesting.  Each Participant’s Account, including earnings thereon, shall be
100% vested at all times.
 
 
ARTICLE V
 
PLAN BENEFITS
 
5.1 Distribution pursuant to Termination Distribution Schedule.
 
(a) In the case of a Participant who incurs a Termination of Employment, the
Participant’s Account shall be paid to the Participant in the form of a lump sum
on the Participant's Payment Date, unless the Participant is eligible for
Retirement, has an Account balance of more than $25,000 at the time of such
Termination of Employment, and has properly submitted a Termination Distribution
Schedule pursuant to Section 3.2(c).  A Participant’s Termination Distribution
Schedule may provide for one of the following distribution alternatives:
 
(1) A lump sum distribution on the Participant's Payment Date, or
 
(2) Substantially equal annual installments over a period of two (2) to fifteen
(15) years, as elected by the Participant, commencing on the Participant's
Payment Date.
 

 
 

--------------------------------------------------------------------------------

 
 
(b) In the case of a Participant who incurs a Termination of Employment and has
an Account balance of $25,000 or less or in the case of a Participant who incurs
a Termination of Employment prior to Retirement, the Participant’s Account shall
be paid to the Participant in a lump sum distribution on the Participant's
Payment Date.
 
5.2 Distribution Pursuant to In-Service Distribution Schedule.
 
(a) A Participant may elect to receive a distribution while still employed by
submitting an In-Service Distribution Schedule pursuant to Section 3.2(c).  An
In-Service Distribution Schedule may provide for payment in the form of a lump
sum or annual installments payable over a period of two (2) to four (4) years
beginning on Participant’s Payment Date.  A Participant’s In-Service
Distribution Schedule shall apply to the amounts specified by the Participant on
his or her Deferral Commitment, and the earnings and losses credited thereto
until the Payment Date, provided that the Participant has not yet incurred a
Termination of Employment.  In the event a Participant incurs a Termination of
Employment prior to the Payment Date, the Participant’s In-Service Distribution
Schedule shall be void and the Participant’s Account shall be distributed in
accordance with Section 5.1 above.
 
(b) A Participant may modify a previously submitted In-Service Distribution
Schedule provided that:  (i) such modification shall not take effect until at
least twelve (12) months after the date on which such modification is made, (ii)
the Payment Date under such modification is deferred at least five (5) years
from the previously scheduled Payment Date, and (iii) that such modification
must be made no less than twelve (12) months before the previously scheduled
Payment Date.  For purposes of modifying a previously submitted In-Service
Distribution Schedule, a series of installment payments shall be treated as a
single payment to be made on the scheduled Payment Date of the first
installment.
 
5.3 Special Payment Elections.  To the extent permitted by the Committee, a
Participant may modify a previously submitted In-Service or Termination
Distribution Schedule provided that any such modification is submitted prior to
2009 and complies with the transition guidance under Code section 409A.
 
5.4 Distributions upon Change of Control.
 
In the event of a Change of Control, all Participant Accounts shall be paid in a
lump sum to Participants as soon as practicable.
 
5.5 Distributions upon Disability or death.  In the event of the death or
Disability of the Participant, such Participant’s Account shall be paid to the
Participant’s Beneficiary or the Participant, as applicable, in a lump sum on
the Payment Date following such Participant’s Death or Disability, unless the
Participant elected an alternative form of distribution pursuant to Section
3.2(c), if and to the extent permitted by the Committee.
 

 
 

--------------------------------------------------------------------------------

 
 
5.6 Distributions Upon an Unforeseeable Emergency.  Upon a finding that a
Participant has suffered an Unforeseeable Emergency, the Committee may, in its
sole discretion, make distributions from the Participant’s Account.  A
Participant requesting a distribution on account of an Unforeseeable Emergency
shall apply in the form and manner designated by the Committee and shall provide
such additional information as the Committee may require.  The amount of the
distribution under this Section 5.6 shall be limited to the amount reasonably
necessary to meet the Participant’s needs resulting from the Unforeseeable
Emergency, including any amounts necessary to pay federal, state and/or local
income taxes reasonably anticipated to result from the distribution. If a
distribution is made due to Unforeseeable Emergency in accordance with this
Section 5.6, the Participant’s deferrals under this Plan shall cease in
accordance with Section 3.3.
 
5.7 Inability to Locate Participant.  In the event that the Committee is unable
to locate a Participant or Beneficiary within two (2) years following the
required Payment Date, the amount allocated to the Participant's Account shall
be forfeited.  If, after such forfeiture, the Participant or Beneficiary later
claims such benefit, such benefit shall be reinstated without interest or
earnings.
 
5.8 Tax Withholding.  To the extent required by federal, state, or local law in
effect at the time payments are made, the Employer shall withhold from any
amount that is included in the Participant’s income hereunder any taxes required
to be withheld by such law(s).
 
5.9 Valuation and Settlement.  The amount of a lump sum payment and the amount
of installments shall be based on the value of the Participant’s Account as of
the end of the month preceding the month of payment, in accordance with the
procedures established by the Committee.
 
5.10 Payment to Guardian.  The Committee may direct payment to the duly
appointed guardian, conservator, or other similar legal representative of a
Participant or Beneficiary to whom payment is due.  In the absence of such a
legal representative, the Committee may, in its sole and absolute discretion,
make payment to a person having the care and custody of a minor, incompetent or
person incapable of handling the disposition of property upon proof satisfactory
to the Committee of incompetence, minority, or incapacity.  Such distribution
shall completely discharge the Committee from all liability with respect to such
benefit.
 

 
 

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
BENEFICIARY DESIGNATION
 
6.1 Beneficiary Designation.  Subject to Section 6.3, each Participant shall
have the right, at any time, to designate one (1) or more persons or an entity
as Beneficiary (both primary as well as secondary) to whom benefits under this
Plan shall be paid in the event of such Participant’s death prior to complete
distribution of the Participant’s Account.  Each Beneficiary designation shall
be in the form prescribed by the Committee and shall be effective only when
filed with the Committee during the Participant’s lifetime.
 
6.2 Changing Beneficiary.  Subject to Section 6.3, any Beneficiary designation,
other than the Participant’s spouse, may be changed by a Participant without the
consent of the previously named Beneficiary by the filing of a new Beneficiary
designation with the Committee.  The filing of a new properly completed
Beneficiary designation shall cancel all Beneficiary designations previously
filed.
 
6.3 Community Property.  If the Participant resides in a community property
state, any Beneficiary designation shall be valid or effective only as permitted
under applicable law.
 
6.4 No Beneficiary Designation.  If any Participant fails to designate a
Beneficiary in the manner provided in Section 6.1 and subject to Section 6.3, if
the Beneficiary designation is void, or if the Beneficiary designated by a
deceased Participant dies before the Participant or before complete distribution
of the Participant’s Account, the Participant’s Beneficiary shall be the person
in the first of the following classes in which there is a survivor:
 
(a) The Participant’s spouse;
 
(b) The Participant’s children in equal shares, except that if any of the
children predeceases the Participant but leaves issue surviving, then such issue
shall take, by right of representation, the share the parent would have taken if
living; or
 
(c) The Participant’s estate.
 

 
 

--------------------------------------------------------------------------------

 
 
ARTICLE VII
 
ADMINISTRATION
 
7.1 Committee.  This Plan shall be administered by the Committee, in accordance
with the Committee Charter. The Committee shall have the discretionary authority
to interpret and enforce all appropriate rules and regulations for the
administration of this Plan and decide or resolve any and all questions,
including interpretations of this Plan, as may arise.  Members of the Committee
may be Participants under this Plan.
 
7.2 Agents and Delegation.  The Committee may, from time to time, employ agents
and delegate to them such administrative duties as it sees fit, and may, from
time to time, consult with counsel who may be counsel to the Company. Any
reference in the Plan to the Committee shall be deemed to include a reference to
any delegate of the Committee.
 
7.3 Binding Effect of Decisions.  The decision or action of the Committee with
respect to any question arising out of or in connection with the administration,
interpretation and application of this Plan and the rules and regulations
promulgated hereunder shall be final, conclusive and binding upon all persons
having any interest in this Plan.
 
7.4 Indemnification of Committee.  The Company shall indemnify and hold harmless
the members of the Committee against any and all claims, loss, damage, expense
or liability arising from any action or failure to act with respect to this Plan
on account of such member’s service on the Committee, except in the case of
gross negligence or willful misconduct by such member or as expressly provided
by statute.
 
 
ARTICLE VIII
 
CLAIMS PROCEDURE
 
8.1 Claim.  The Committee shall establish rules and procedures to be followed by
Participants and Beneficiaries in (a) filing claims for benefits, and (b) for
furnishing and verifying proofs necessary to establish the right to benefits in
accordance with this Plan, consistent with the remainder of this Article VIII.
Such rules and procedures shall require that claims and proofs be made in
writing and directed to the Committee.
 

 
 

--------------------------------------------------------------------------------

 
 
8.2 Review of Claim.  The Committee shall review all claims for benefits. Upon
receipt by the Committee of such a claim, it shall determine all facts which are
necessary to establish the right of the claimant to benefits under the
provisions of this Plan and the amount thereof as herein provided within ninety
(90) days of receipt of such claim.  If prior to the expiration of the initial
ninety (90) day period, the Committee determines additional time is needed to
come to a determination on the claim, the Committee shall provide written notice
to the Participant, Beneficiary or other claimant of the need for the extension,
not to exceed a total of one hundred eighty (180) days from the date the
application was received.
 
8.3 Notice of Denial of Claim.  In the event that any Participant, Beneficiary
or other claimant claims to be entitled to a benefit under this Plan, and the
Committee determines that such claim should be denied, in whole or in part, the
Committee shall, in writing, notify such claimant that the claim has been
denied, in whole or in part, setting forth the specific reasons for such
denial.  Such notification shall be written in a manner reasonably expected to
be understood by such claimant, shall refer to the specific sections of this
Plan relied on, shall describe any additional material or information necessary
for the claimant to perfect the claim, shall provide an explanation of why such
material or information is necessary, and, where appropriate, shall include an
explanation of how the claimant can obtain reconsideration of such denial.
 
8.4 Reconsideration of Denied Claim.
 
(a) Within sixty (60) days after receipt of the notice of the denial of a claim,
such claimant or duly authorized representative may request, by mailing or
delivery of such written notice to the Committee, a reconsideration by the
Committee of the decision denying the claim.  If the claimant or duly authorized
representative fails to request such a reconsideration within such sixty (60)
day period, it shall be conclusively determined for all purposes of this Plan
that the denial of such claim by the Committee is correct.  If such claimant or
duly authorized representative requests a reconsideration within such sixty (60)
day period, the claimant or duly authorized representative shall have thirty
(30) days after filing a request for reconsideration to submit additional
written material in support of the claim, review pertinent documents, and submit
issues and comments in writing.
 
(b) After such reconsideration request, the Committee shall determine within
sixty (60) days of receipt of the claimant’s request for reconsideration whether
such denial of the claim was correct and shall notify such claimant in writing
of its determination.  The written notice of the Committee’s decision shall be
in writing and shall include specific reasons for the decision, shall be written
in a manner reasonably calculated to be understood by the claimant, and shall
identify specific references to the pertinent Plan provisions on which the
decision is based. In the event of special circumstances determined by the
Committee, the time for the Committee to make a decision may be extended by an
additional sixty (60) days upon written notice to the claimant prior to the
commencement of the extension.
 

 
 

--------------------------------------------------------------------------------

 
 
8.5 Employer to Supply Information.  To enable the Committee to perform its
duties, the Employer shall supply full and timely information to the Committee
of all matters relating to the Retirement, Disability, death, or other cause for
Termination of Employment of all Participants, and such other pertinent facts as
the Committee may require.
 
 
ARTICLE IX
 
AMENDMENT AND TERMINATION OF PLAN
 
9.1 Amendment.  Subject to any limitations described in the Committee Charter,
the Committee may at any time amend this Plan by written instrument. No
amendment shall reduce the amount accrued in any Accounts as of the date such
notice of the amendment is given. After a Change of Control of the Company, this
Plan may not be amended without the consent of at least 75% of the Participants.
 
9.2 Right to Terminate Plan.  Subject to 9.2(c) the Compensation Committee may
partially or completely terminate this Plan if, in its judgment, the tax,
accounting, or other effects of the continuance of this Plan would not be in the
best interests of the Employer.
 
(a) Partial Termination.  The Compensation Committee may partially terminate
this Plan by instructing the Committee not to accept any additional Deferral
Commitments.  If such a partial termination occurs, this Plan shall continue to
operate and be effective with regard to Deferral Commitments entered into prior
to the effective date of such partial termination.
 
(b) Complete Termination.  The Compensation Committee may completely terminate
this Plan by choosing not to accept any additional Deferral Commitments, and by
terminating all ongoing Deferral Commitments, provided that such termination
complies with Code section 409A.  If such a complete termination occurs, this
Plan shall cease to operate and the Employer shall pay out all Accounts in a
lump sum in accordance with Code section 409A.
 
(c) Termination After Change of Control. After a Change of Control, this Plan
may not be completely or partially terminated without the consent of at least
75% of the Participants.
 

 
 

--------------------------------------------------------------------------------

 
 
ARTICLE X
 
MISCELLANEOUS
 
10.1 Unfunded Plan.  This Plan is an unfunded plan maintained primarily to
provide deferred compensation benefits for a select group of management or
highly compensated employees within the meaning of Sections 201, 301 and 401 of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and,
therefore, is exempt from the provisions of Parts 2, 3 and 4 of Title I of
ERISA.
 
10.2 Unsecured General Creditor.  Participants and Beneficiaries shall be
unsecured general creditors, with no secured or preferential right to any assets
of the Company or any other party for payment of benefits under this Plan.  Any
insurance contracts, mutual fund shares, stocks, bonds or other property
purchased by the Company in connection with this Plan shall remain the Company’s
general, unpledged, and unrestricted assets.  The Company’s obligation under
this Plan shall be an unfunded and unsecured promise to pay money in the future.
 
10.3 Trust Fund.  At its discretion, the Company may establish one (1) or more
trusts, with such trustees as the Committee may approve, for the purpose of
providing for the payment of benefits owed under this Plan.  Although such a
trust shall be irrevocable, its assets shall be held for payment of all the
Company’s general creditors in the event of the Company’s insolvency or
bankruptcy.  To the extent any benefits provided under this Plan are paid from
any such trust, the Company shall have no further obligation to pay them.  If
not paid from the trust, such benefits shall remain the obligation of the
Company.  After the occurrence of a Change of Control, the Company will deposit
an amount in trust at least equal to the amount necessary to cause the trust’s
assets to equal the total of all Accounts under this Plan.  Thereafter, the
Company will make additional deposits, no less often than monthly, as required
to maintain trust assets at a level at least equal the total of all Accounts
under this Plan.
 
10.4 Nonalienability.  Except as required under applicable federal, state, or
local laws concerning the withholding of tax, rights to benefits payable under
this Plan are not subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, attachment or other legal process, or encumbrance
of any kind.  Any attempt to alienate, sell, transfer, assign, pledge, or
otherwise encumber any such supplemental benefit, whether currently or
thereafter payable, shall be void.  Notwithstanding any provision of the Plan to
the contrary, the Plan shall not recognize or give effect to any domestic
relations order attempting to alienate, transfer or assign any Participant
benefits.
 
10.5 Not a Contract of Employment.  This Plan shall not constitute a contract of
employment between the Employer and the Participant.  Nothing in this Plan shall
give a Participant the right to be retained in the service of the Employer or to
interfere with the right of the Employer to discipline or discharge a
Participant at any time.
 

 
 

--------------------------------------------------------------------------------

 
 
10.6 Protective Provisions.  A Participant shall cooperate with the Employer by
furnishing any and all information and taking other actions as requested by the
Employer in order to facilitate the administration of this Plan and the payment
of benefits hereunder.
 
10.7 Governing Law.  The provisions of this Plan shall be construed and
interpreted according to the laws of the state of California, except as
preempted by federal law.
 
10.8 Validity.  In case any provision of this Plan shall be held illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal and invalid provision had never been inserted herein.
 
10.9 Notice.  Any notice required or permitted under this Plan shall be
sufficient if in writing and hand delivered or sent by registered or certified
mail. Such notice shall be deemed as given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification. Mailed notice to the Committee shall be
directed to the Company’s address. Mailed notice to a Participant or Beneficiary
shall be directed to the individual’s last known address in the Employer’s
records.
 
10.10 Successors.  The provisions of this Plan shall bind and inure to the
benefit of the Company and its successors and assigns.  The terms “successor”
and “successors” as used herein shall include any corporate or other business
entity which shall, whether by merger, consolidation, purchase or otherwise,
acquire all or substantially all of the business and assets of the Company, and
successors of any such corporation or other business entity.
 
IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute this Plan as of the 12th day of March, 2009.
 

 
SANMINA-SCI CORPORATION
 
 
By: /s/ Jure Sola
 
 
Its: Chief Executive Officer
 



 

